Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments

 The examiner notes applicant’s remarks filed 6-1-2021 in parent application 17/148,165 ,  detailing the support for ‘without reconstructing the first audio channel’ as recited in claims 1,12,20. Where the examiner notes that ‘without reconstructing’ as recited is read as enabled by the signal processing architectures defined in figs 6-9, notably the bit unpacking portions relative to the other defined stages in order to produce the first encoded mono bitstream.
‘Without decoding the audio bitstream’ as recited in the application claim 1 is drawn to the implementation defined by ‘without reconstructing the first audio channel’ as recited in claims 1,12,20 in parent application 17/148165.
The examiner notes the term ‘speaker’ as used and defined by applicant in parent application 17/148,165, claims 1,12,20.

	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11159885. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim 1 claims the same system claimed in the patent claim 1, where the ‘device’ claimed in the application is drawn to the ‘speaker’ recited in the patent, and ‘reconstructing’ in the patent is drawn to ‘decoding’ in the application.


Allowable Subject Matter



Claims 1-20 would be allowed over the prior art of record assuming the double patenting rejection is overcome with a terminal disclaimer.
Prior art references US 10827333 B1 US 20190174557 A1 US 20170134845 A1 US 7548727 B2 US 20060270347 A1 US 20200396680 A1 each disclose receiving data, processing said data and forwarding a portion of said data to an additional device.  However they do not disclose the signal processing and processing architecture enabling the claimed system, noting the examiner’s comments above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  






The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
October 19, 2022